Citation Nr: 0208112	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that while the veteran, in a VA Form 9 dated 
in November 2000, requested a hearing before a member of the 
Board, his representative, in April 2002, indicated that he 
had contacted the veteran and the veteran did not desire such 
a hearing. 


REMAND

Briefly, the veteran contends that service connection is 
warranted for his skin cancer and for his prostate cancer.  
He alleges that his cancers originated from exposure to X-ray 
radiation while serving as a dental assistant in service.  
With respect to skin cancer in particular, he contends in the 
alternative that the cancer was caused by severe sunburns he 
experienced in service.  Service personnel records show that 
the veteran received training as a dental technician, and 
medical records on file document treatment for skin and 
prostate cancers.

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) 
(2001).  For claims involving radiation exposure not based on 
atmospheric nuclear weapons test participation or on the 
occupation of Hiroshima or Nagasaki, a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  All such records will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2001).

On file is an October 1997 statement by the Naval Dosimetry 
Center, which essentially indicates that the veteran is not 
listed in its database of Navy personnel occupationally 
exposed to ionizing radiation.  A March 1998 statement by the 
Bureau of Naval Personnel, Retired Records Section, indicates 
that review of the veteran's military records failed to 
contain any DD Form 1141 or entry concerning any radiation 
exposure.  

Although the RO determined, based on the above October 1997 
and March 1998 statements, as well as the veteran's service 
medical records, that the veteran was not exposed to ionizing 
radiation in service, there is no indication that the RO 
forwarded the veteran's records to VA's Under Secretary for 
Health for preparation of a dose estimate, as is required in 
this case.  The Board notes in passing that the veteran's 
skin and prostate cancers are both considered radiogenic 
diseases for VA purposes.  See 38 C.F.R. § 3.311(b)(2)(vii) 
and (xxiii) (2001).  Under the circumstances, the Board is of 
the opinion that the case must be remanded for compliance 
with 38 C.F.R. § 3.311(a).

The Board also notes that in a November 2000 statement, L.K., 
R.N., who is the veteran's niece, indicated that she had 
reviewed pictures taken of the veteran in service, and that 
she now recognizes, with the benefit of her nursing 
expertise, that the pictures depict the presence of second 
and third degree sunburns on the veteran.  In a February 1999 
statement, P.L., M.D., indicates that the most common cause 
of skin cancer is sunlight exposure, and that it was 
difficult, in the veteran's particular case, to say if X-rays 
would be more responsible for his skin cancer than sunlight.  
Under the circumstances, the Board is of the opinion that the 
veteran should be afforded a VA examination to address the 
etiology of his skin cancer.

The Board lastly notes that the veteran, in several 
statements, maintains that all of his physicians agree that 
his purported exposure to X-ray radiation in service played a 
contributing role to his present skin condition.  He notably 
has not submitted any statements from his physicians to that 
effect.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, to specifically include John 
Cox, M.D., Nikhil Bhatt, M.D., and 
the University of Wisconsin, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, to 
include from Drs. Cox and Bhatt and 
from the University of Wisconsin, 
which have not already been 
obtained.

2.  After obtaining any necessary 
authorization from the veteran, the 
RO should contact L.K. and request 
that she submit copies of the 
pictures on which she based her 
opinion that the veteran experienced 
sunburns in service.

3.  The RO should contact the 
veteran and request that he submit 
medical evidence from his physicians 
linking his skin cancer to service.

4.  Thereafter, the RO should 
forward the veteran's records to 
VA's Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).

5.  The RO should then determine if 
the veteran was exposed to ionizing 
radiation as claimed.  If the RO 
determines that the veteran was 
exposed to ionizing radiation as 
claimed, the RO should undertake the 
additional development specified in 
38 C.F.R. § 3.311(b)(1) (2001).

6.  After the above actions have 
been completed, the veteran should 
be afforded a VA dermatology 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's skin cancer.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present skin cancer is etiologically 
related to service, to include any 
sunburns experienced therein.  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folder, including a copy 
of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

7.  Thereafter, the RO should ensure 
that the requested development, 
including the medical examination 
and requested opinions, has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and re-
adjudicate the claims for service 
connection, to include on the basis 
of exposure to ionizing radiation, 
for skin and prostate cancers.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran and his 
representative an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

